Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 1 of 11 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

 

 

 

United States of America )

Vv. ) 3 20 rc wf Z]

Lashawn Lee White Case No. pl |
)
)
= )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02/11/2019 - 11/21/2019 in the county of Franklin in the
Southern Districtof === Ohio ——_—_— the defendant(s) violated:
Code Section Offense Description
21 USC Section 846 Conspiracy to possess with the intent to distribute 400 grams or more of a

mixture or substance containing fentanyl.

This criminal complaint is based on these facts:

See Attached Affidavit

# Continued on the attached sheet.

Complainant's signature

Ryan Marvich, Special Agent HSI

Printed name and title

Sworn to before me and signed in my presence,

Date: (= (a0 aS An 2

 

Judge's signature

City and state: Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge

Printed name and title
1.

Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 2 of 11 PAGEID #: 2

AFFIDAVIT

I, Ryan Marvich, being duly sworn, state:

INTRODUCTION

Your Affiant is a sworn Special Agent with the United States Department of Homeland
Security (DHS), U.S. Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI). Your Affiant has been a Special Agent within DHS since the
Department’s creation in May 2003. Your Affiant has been assigned to the HSI
Columbus office since February 2008, where your Affiant has been involved with
narcotics investigations. Prior to becoming a Special Agent with HSI, your Affiant served
as an Officer with the United States Secret Service, Uniformed Division beginning in
January 1998. In June 1999, your Affiant accepted a position as a Special Agent with the
United States Secret Service. In May 2003, your Affiant transferred employment to
become a Special Agent with the United States Customs Service (USCS). In 2003, under
the creation of the Department of Homeland Security, various components, including
criminal investigators/special agents, with the USCS were merged with components,
including criminal investigators/special agents, from the United States Immigration and
Naturalization Service (INS) and formed U.S. Immigration and Customs Enforcement
(ICE). Since then, criminal investigators/special agents and all related investigative
functions of ICE have been moved into Homeland Security Investigations (HSI) within -
ICE.

Your Affiant has participated in and conducted numerous investigations of violations of

various state and federal criminal laws, including the unlawful possession with intent to

1
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 3 of 11 PAGEID #: 3

distribute controlled substances in violation of Title 21, United States Code. These
investigations have resulted in arrests of individuals who have possessed with the intent
to distribute marijuana, cocaine, heroin, methamphetamines and fentany! as well as other
controlled substances. These various investigations have also resulted in seizures of
illegal drugs and proceeds from the distribution of those illegal drugs.

. Your Affiant is familiar with the operation of illegal drug trafficking organizations in

central Ohio.

PURPOSE OF AFFIDAVIT

. Iam participating in an investigation concerning an organized group of individuals,
including Lashawn Lee White and other known and unknown individuals who are
suspected of conspiracy to possess with intent to distribute controlled substances, in
violation of 21 U.S.C. §§ 841 and 846.

. The information set forth in this affidavit is based upon my knowledge, training,
experience, and participation in investigations involving the smuggling, possession,
distribution, and storage of narcotics and narcotics proceeds. This information is also
based on the knowledge, training, experience, and investigations conducted by fellow law
enforcement officers, who have reported to me either directly or indirectly. I believe this
information to be true and reliable. I know it is a violation of 21 U.S.C. § 846 for any
person to conspire to possess with the intent to distribute a controlled substance.

. The information contained in this affidavit is based upon my personal participation in this
investigation, that of other agents and detectives assisting in this investigation, and my

review of records, documents, and other information relating to this investigation.
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 4 of 11 PAGEID #: 4

7. Because this affidavit is being submitted for the limited purpose of securing criminal
complaints and arrest warrants, I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that Lashawn Lee White has violated 21 U.S.C.

§§ 841 and 846.

FACTS ESTABLISHING PROBABLE CAUSE

8. On February 12, 2019, investigators with Homeland Security Investigations (HSI) and
the Franklin County Sheriff's Office (FCSO) encountered Ruben Rodriguez Jr. who was
found to be in possession of two kilograms of cocaine. Investigators originally located
Ruben Rodriguez Jr. on February 11, 2019 while they were conducting routine
surveillance at a Red Roof Inn located at 4530 West Broad Street, Columbus. At that
time, investigators observed a silver Ford Fusion bearing Texas license plate KZB9897
parked in the Red Roof Inn parking lot. Upon running this license plate in law
enforcement databases, investigators learned that this vehicle was registered to a Michael
Rene Ponce in Buda, Texas. Investigators also learned that Ponce was arrested in March
2008 in Austin, Texas as part of a large heroin conspiracy case involving over a dozen
co-conspirators. Ponce was subsequently convicted for violation of Title 21 USC Section
846 (conspiracy to possess with the intent to distribute heroin) and was sentenced to 57
months in federal prison. The law enforcement databases also showed no connections to
Ponce and any individuals in Ohio.

9. Investigators began surveillance on the Ford Fusion on February 11, 2019. Investigators
observed that the car was driven by a male, later identified as Ruben Rodriguez Jr., and a

3
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 5 of 11 PAGEID #: 5

10.

female companion, later identified as Beslin Peraza, and surveilled them as they carried
out various activities during the day. The two ate lunch at a Bob Evans Restaurant
located at 4331 West Broad Street, Columbus, Ohio. They shopped at a Walmart near
Hilliard Rome Road in Columbus. They then went to see a movie at the AMC Starplex
Columbus 10 located at 5275 Westpointe Plaza Drive, Columbus, Ohio. Given the
background of Rodriguez, and the history of the car, investigators suspected that the two
individuals were making attempts to “kill time” which can be indicative as to drug
activity, specifically awaiting delivery of possible drug proceeds. While Rodriguez and
Peraza were inside the Walmart, FCSO Deputy Rob McKee ran his canine “Gator”
around the silver Ford Fusion while it was parked in the Walmart parking lot. Gator gave
a positive alert to the presence of narcotics inside the silver Ford Fusion. Eventually,
Rodriguez and Peraza checked into a different hotel, the La Quinta Inn and Suites located
on 5510 Trabue Road, Columbus, Ohio.

On February 12, 2019, investigators re-established surveillance on Rodriguez and Peraza
as they traveled to 121 Stevens Avenue, Columbus, Ohio. Upon arriving, Rodriguez was
observed entering this residence where he remained for approximately ten minutes.
Following his departure from this residence, a deputy with FCSO conducted an
investigative traffic stop on the vehicle Rodriguez was driving. During this traffic stop, a
Franklin County canine gave a positive alert to the presence of narcotic inside the
vehicle. During a subsequent search of the vehicle, approximately 2.0 kilograms of
cocaine and $30,006.00 in U.S. currency were discovered. In a subsequent post-Miranda
interview, Rodriguez stated that he was in Columbus for the purpose of overseeing the

arrival of cocaine and heroin that was being sent to individuals at 121 Stevens Avenue,
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 6 of 11 PAGEID #: 6

11.

Columbus, Ohio. He admitted that the cocaine in his car had been sent to these
individuals at 121 Stevens Avenue approximately 1-2 weeks ago, and he came to
Columbus at that time to make sure these individuals received this cocaine. After they
received this cocaine he went back to Texas. A short time later he learned that these
individuals were not happy with the quality of the cocaine, so he was sent back up to
Columbus. When he arrived this time in Columbus, around February 9, 2019, he was
directed by his boss in Mexico to retrieve the cocaine that was already delivered and to
oversee the arrival of approximately 2 kilograms of heroin that was arriving via UPS.
According to Rodriguez, when he was inside the residence located at 121 Stevens
Avenue, Columbus, Ohio, he stated that he saw the 2 kilograms of heroin that was sent. It
was at this time the individuals at this residence paid him a partial payment of
approximately $30,000 for this heroin. This was the money seized by investigators during
the traffic stop on his vehicle. Ruben Rodriguez Jr. was arrested on federal drug
conspiracy charges, specifically conspiracy to distribute heroin, at that time. He has
subsequently been convicted of this charge in the Southern District of Ohio. According
to law enforcement databases, a Lashawn White was listed as an occupant during the
time period that Rodriguez oversaw the cocaine and heroin arriving at the residence. The
vehicle known by investigators as being used by Lashawn White has been observed at
121 Stevens Avenue during this time period. Additionally, investigators have learned that
Lashawn White rented 121 Stevens Avenue on August 30, 2017 and as of the date of this
affidavit, is still the current renter of this residence.

Additionally, investigators have learned that Lashawn White was arrested by the Ohio

Highway Patrol (OHP) on April 1, 2018 after a traffic stop on Livingston Avenue in
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 7 of 11 PAGEID #: 7

12.

13.

Columbus, Ohio. During this traffic stop, troopers found a small amount (personal use)
of cocaine in the vehicle and White had a loaded handgun under his thigh while seated in
the driver’s seat. According to the arresting OHP trooper, when the handgun was found,
White stated that if they seized his gun, he would just get another one because he lives on
Stevens Avenue. White was arrested at that time. He subsequently was released from
custody pending further court hearings.

On September 30, 2019, investigators identified a residence located at 2849 Drew
Heights Place, Unit #206, Reynoldsburg, Ohio that they believed was being used as a
“stash house” for storage and distribution of narcotics that was being supplied by
individuals associated with the Latin Kings street gang in Chicago, Illinois. While
investigators established 24-hour surveillance on this residence from October 18, 2019
through November 4, 2019, investigators observed that no one actually resided at this
residence. Investigators did observe Lashawn White frequent this residence numerous
occasions while bringing boxes and bags into and out of this residence.

On October 28, 2019, at approximately 11:09am, investigators observed Lashawn Lee
White and an unidentified black male arrive at the suspected stash house at 2849 Drew
Heights Place, Unit #206, Reynoldsburg, Ohio. They were observed driving a maroon
Mazda with Florida license plate BNUX60, registered to Avis Car Rental. Both
individuals remained at the apartment for approximately three hours before departing.
Upon departing, investigators conducted surveillance on their vehicle. At approximately
2:17pm investigators observed the Mazda arrive at 669 Kellner Drive, Columbus, Ohio.
One of the individuals inside the vehicle was observed entering the residence using keys

to gain entry.
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 8 of 11 PAGEID #: 8

14.

15.

16.

On November 21, 2019, investigators executed a State of Ohio search warrant on the
suspected stash house located at 2849 Drew Heights Place, Unit #206, Reynoldsburg,
Ohio and located numerous empty wrappers which appeared to be wrappers for kilogram
quantities of narcotics. On January 7, 2020, the Central Ohio Regional Crime Lab
reported that thirteen (13) of the fifteen (15) packages seized from 2849 Drew Heights
Place, Unit #206, Reynoldsburg, Ohio were found to contain methamphetamine residue.
Based upon the training and experience of investigators and the size and shape of the
empty wrappers, investigators believe that this was in fact at least 13 kilograms of
methamphetamine that had been distributed prior to the execution of the search warrant
on the residence.

On November 14, 2019, investigators executed a State of Ohio search warrant on the
residence located at 121 Stevens Avenue, Columbus, Ohio. Upon executing this search
warrant, investigators located numerous individuals inside the residence. Also found and
seized from inside this residence were the following items (all weights are approximate):

180 grams of suspected powered cocaine, 33 grams of suspected crack cocaine, 15 grams
of suspected heroin, 30 grams of suspected methamphetamine, 21 tablets of suspected
suboxone, 10mg/325mg Oxycodone tablets, 2mg Alprazolam tablets and five firearms.
These drugs were packed for individual sale and it was apparent to investigators that this
residence was being used as a selling point for numerous kinds of narcotics. Investigators
found court paperwork in the name of Lashawn White in the living room of this residence
at that time.

On November 21, 2019, at approximately 8:42am, investigators executed a State of Ohio

search warrant at 669 South Kellner Drive, Columbus, Ohio. It had been determined that
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 9 of 11 PAGEID #: 9

17.

18.

this was the residence of Lashawn White after he sold cocaine to a Whitehall Narcotics
Task Force confidential informant (CI) on or about November 16, 2019. During this CI
purchase of cocaine, while under constant law enforcement observation, the CI met with
an individual, later identified as Lashawn White, at a predetermined location and
purchased 3.5 grams of cocaine from White. Following this purchase of cocaine,
investigators conducted surveillance on the vehicle White was driving as he drove to his
residence located at 669 South Kellner Drive, Columbus, Ohio and used keys to enter the
residence. A subsequent field test of the suspected cocaine, provided by White, resulted

in a positive result for cocaine.

During the execution of the search warrant at 669 South Kellner Drive, Columbus, Ohio,
Lashawn Lee White was the only person found to be inside the residence during the
execution of this search warrant. Some of the items found by investigators during this
search were as follows (all narcotics have since been tested and confirmed by the Ohio
BCI laboratory): 484.44 grams of a mixture of fentanyl and Tramadol, 9.46 grams of
fentanyl, 18.14 grams of cocaine, 23.71 grams of a mixture of heroin and fentanyl, 3
pistols, one sawed-off shotgun, $20,363.00 in U.S. currency and numerous cellular
telephones including a Samsung cell phone which was found on the master bedroom
floor. Most of the narcotics found during this search warrant were located in a room

which appeared to be a used for storing and preparing the narcotics for distribution.

White was at the residence at the time of the search. He was detained during the
execution of the search warrant. White was read his Miranda rights on scene and he chose
to waive his rights and make a voluntary statement. In the post-Miranda interview of

Lashawn White, investigators mentioned to White that investigators already knew that

8
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 10 of 11 PAGEID #: 10

there were illegal drugs, guns, and money in the house. White didn't deny it. He was
asked how much was in the house and where it was located. At this point, White asked
for his attorney before speaking any further. Investigators attempted to contact White's
attorney but was unable to reach him. The interview was discontinued at that point.

19. While the home was being searched, White's girlfriend, Antionette Horton, arrived at the
residence. Investigators spoke to her in the front yard. She claimed that she didn't know
anything about White having anything illegal in the home. When the room with the
narcotics was brought up, she claimed that she never went in there and that was "his
space."

20. On December 12, 2019, Your Affiant obtained a federal search warrant allowing
investigators to examine the Samsung cellular telephone which was found on the floor in
the master bedroom in Lashawn White’s residence. In a subsequent examination of this
cellular telephone, investigators observed numerous text messages consistent with
discussions involving narcotics trafficking. These text messages include discussions
concerning “zannie bars” known to be Xanax, discussions where individuals are asking
the user of this cellphone for quantities of unnamed items (believed to be narcotics) and
one text message where the user of this cell phone states, “Don't open my office! !!! I
mean it... put the comb back and stay outta there..” Investigators believe this “office” is
the room at 669 South Kellner Road, Columbus, Ohio which continued the narcotics.
Additional text messages were located that stated by name that the user of this cell phone

was Lashawn White. Photographs of Lashawn White were also located on this cellphone.
Case: 2:20-cr-00017-JLG Doc #: 1 Filed: 01/15/20 Page: 11 of 11 PAGEID #: 11

CONCLUSION

21. Based on the foregoing facts, your Affiant believes that there is there is probable cause to
believe that Lashawn Lee White has violated 21 U.S.C. §§ 841 and 846, conspiracy to
possess with intent to distribute 400 grams or more of a mixture or substance containing
fentanyl. Accordingly, your Affiant requests the issuance of a criminal complaint and

arrest warrant for Lashawn Lee White.

Special Agent Ryan Marvich
Homeland Security Investigations

Subscribed and sworn to before me this [ y day of ) An , 2020.

(AU _>

Chelsey M. Vascura
United States Magistrate Judge

 

10
